Case 1:19-mc-00145-TSC Document 344-8 Filed 12/04/20 Page 1 of 7




         EXHIBIT E-1
Case 2:20-cv-00336-JMS-MJD
        Case 1:19-mc-00145-TSC
                            Document
                               Document
                                     6-26344-8
                                          Filed 07/02/20
                                                Filed 12/04/20
                                                          Page Page
                                                               2 of 7 2PageID
                                                                        of 7 #: 176

                                CURRICULUM VITAE

                               JOE GOLDENSON, MD
                               1406 CYPRESS STREET
                                 BERKELEY, CA 94703
                                     (510) 557-1086
                                jgoldenson@gmail.com


  EDUCATION

  Post Graduate Training
  February 1992        University of California, San Francisco, CPAT/APEX
                       Mini-Residency in HIV Care
  1979-1980            Robert Wood Johnson Fellowship in Family Practice
  1976-1979            University of California, San Francisco
                       Residency in Family Practice

  Medical School
  1973-1975             Mt. Sinai School of Medicine, New York
                        M.D. Degree
  1971-1973             University of Michigan, Ann Arbor


  Undergraduate Education
  1967-1971           University of Michigan, Ann Arbor
                      B.A. in Psychology

  PROFESSIONAL EXPERIENCE

  Practice Experience
  1993-2015             Director/Medical Director
                        Jail Health Services
                        San Francisco Department of Public Health
  1991-1993             Medical Director
                        Jail Health Services
                        San Francisco Department of Public Health
  1990-1991             Chief of Medical Services, Hall of Justice
                        Jail Health Services
                        San Francisco Department of Public Health
  1987-1990             Staff Physician
                        Jail Health Services
                        San Francisco Department of Public Health
  1980-1987             Sabbatical
  1975-1976             Staff Physician
                        United Farm Workers Health Center, Salinas, CA
Case 2:20-cv-00336-JMS-MJD
        Case 1:19-mc-00145-TSC
                            Document
                               Document
                                     6-26344-8
                                          Filed 07/02/20
                                                Filed 12/04/20
                                                          Page Page
                                                               3 of 7 3PageID
                                                                        of 7 #: 177


  Consulting
  3/20-Preset        Federal Court appointed Medical Monitor, Chavez, et al., v.
                     County of Santa Clara, Case No. 15-cv-05277-RMI, Consent Decree,
                     United States District Court, Northern District of California, Eureka
                     Division, re: Medical care in Santa Clara County Jail
  6/16-8/19          Consultant to Los Angeles Department of Health Services re:
                     provision of health care services in the LA County Jail
  4/02-Present       Federal Court Medical Expert, Plata v. Newsome, Class Action
                     Lawsuit re: prisoner medical care in California State Prison
                     System
  6/14-9/14          Medical expert for the Illinois Department of Corrections and
                     the ACLU of Illinois
  6/10-12/13         Federal Court appointed Medical Monitor, U.S.A. v. Cook
                     County, et al., United States District Court for the Northern
                     District of Illinois, No. 10 C 2946, re: medical care in the Cook
                     County Jail
  6/08-6/12          Member, Plata v. Schwarzenegger Advisory Board to the
                     Honorable Thelton E. Henderson, U.S. District Court Judge
  5/08-9/09          Medical Expert for ACLU re Maricopa County Jail, Phoenix, AZ
  1/08               Member of the National Commission on Correctional Health
                     Care’s Technical Assistance Review Team for the Miami Dade
                     Department of Corrections
  9/07-1/10          Federal Court appointed Medical Expert, Herrera v. Pierce
                     County, et al., re: medical care at the Pierce County Jail, Tacoma,
                     WA
  8/06-8/12          State Court Appointed Medical Expert, Farrell v. Allen, Superior
                     Court of California Consent Decree re medical care in the California
                     Department of Juvenile Justice
  6/05               Member of Technical Assistance Review Team for the Dallas
                     County Jail
  11/02-4/03         Medical Expert for ACLU re Jefferson County Jail, Port
                     Townsend, Washington
  4/02-8/06          Federal Court Medical Expert, Austin, et. al vs Wilkinson, et al,
                     Class Action Law Suit re: Prisoner medical care at the Ohio
                     State Penitentiary Supermax Facility
  1/02-3/02          Consultant to the Francis J. Curry, National Tuberculosis Center
                     re: Tuberculosis Control Plan for the Jail Setting: A Template (Jail
                     Template),
  8/01-4/02          Medical Expert for ACLU re Wisconsin Supermax Correctional
                     Facility, Boscobel, WI
  7/01-4/02          Medical Expert for Ohio Attorney General’s Office re Ohio State
                     Prison, Youngstown, OH
  1/96-1/14          Member and Surveyor, California Medical Association
                     Corrections and Detentions Health Care Committee
  5/95-6/08          Medical Expert for the Office of the Special Master, Madrid vs
Case 2:20-cv-00336-JMS-MJD
        Case 1:19-mc-00145-TSC
                            Document
                               Document
                                     6-26344-8
                                          Filed 07/02/20
                                                Filed 12/04/20
                                                          Page Page
                                                               4 of 7 4PageID
                                                                        of 7 #: 178

                       Alameida, Federal Class Action Law Suit re: Prisoner medical
                       care at the Pelican Bay State Prison Supermax Facility
  3/98-12/98           Member, Los Angeles County Department of Public Health Jail
                       Health Services Task Force
  2/98                 Medical Expert, Department of Justice Investigation of Clark
                       County Detention Center, Las Vegas, Nevada
  6/94                 Surveyor, National Commission on Correctional Health Care,
                       INS Detention Center, El Centro, CA

  Work Related Committees
  1/14 to present  Member, Editorial Advisory Board, Correctional Health Care
                   Report
  10/11 to 5/19    Member, Board of Directors of the National Commission on
                   Correctional Health Care
  5/07-10/12       Liaison to the CDC Advisory Council for the Elimination of
                   Tuberculosis (ACET) from the National Commission on
                   Correctional Health Care
  12/04-3/06       Member of the CDC Advisory Council for the Elimination of
                   Tuberculosis (ACET) Ad Hoc Working Group on the Prevention
                   and Control of Tuberculosis in Correctional and Detention Facilities:
                   Recommendations from CDC (MMWR 2006; 55(No. RR-9))
  6/03-8/03        Member of the Advisory Panel for the Francis J. Curry National
                   Tuberculosis Center and National Commission on Correctional
                   Health Care, 2003: Corrections Tuberculosis Training and
                   Education Resource Guide
  3/02-1/03        Member of the Advisory Committee to Develop the Tuberculosis
                   Control Plan for the Jail Setting: A Template (Jail Template), Francis
                   J. Curry, National Tuberculosis Center
  6/01-1/15        Director’s Cabinet
                   San Francisco Department of Public Health
  3/01             Consultant to Centers for Disease Control on the Prevention
                   and Control of Infections with Hepatitis Viruses in Correctional
                   Settings (MMWR 2003; 52(No. RR-1))
  9/97-6/02        Member, Executive Committee of Medical Practice Group, San
                   Francisco Department of Public Health
  3/97-3/02        American Correctional Health Services Association Liaison
                   with American Public Health Association
  3/96-6/12        Chairperson, Bay Area Corrections Committee (on tuberculosis)
  2/00-12/00       Medical Providers’ Subcommittee of the Office-based Opiate
                   Treatment Program, San Francisco Department of public Health
  12/98-12/00      Associate Chairperson, Corrections Sub-Committee, California
                   Tuberculosis Elimination Advisory Committee
  7/94-7/96        Advisory Committee for the Control And Elimination of
                   Tuberculosis, San Francisco Department of Public Health
  6/93-6/95        Managed Care Clinical Implementation Committee, San
                   Francisco Department of Public Health
Case 2:20-cv-00336-JMS-MJD
        Case 1:19-mc-00145-TSC
                            Document
                               Document
                                     6-26344-8
                                          Filed 07/02/20
                                                Filed 12/04/20
                                                          Page Page
                                                               5 of 7 5PageID
                                                                        of 7 #: 179

  2/92-2/96              Tuberculosis Control Task Force, San Francisco Department of
                         Public Health
  3/90-7/97              San Francisco General Hospital Blood Borne Pathogen
                         Committee
  1/93-7/93              Medical Staff Bylaws Committee, San Francisco Department of
                         Public Health


  ACADEMIC APPOINTMENT
  1980-2015    Assistant Clinical Professor
               University of California, San Francisco

  PROFESSIONAL AFFILIATIONS
  Society of Correctional Physicians, Member of President’s Council, Past-Treasurer and
  Secretary
  American Correctional Health Services Association, Past-President of California
  Chapter
  American Public Health Association, Jails and Prison’s Subcommittee
  Academy of Correctional Health Professionals

  PROFESSIONAL PRESENTATIONS
  Caring for the Inmate Health Population: A Public Health Imperative, Correctional Health
  Care Leadership Institutes, July 2015
  Correctional Medicine and Community Health, Society of Correctional Physicians Annual
  Meeting, October, 2014
  Identifying Pulmonary TB in Jails: A Roundtable Discussion, National Commission on
  Correctional Health Care Annual Conference, October 31, 2006
  A Community Health Approach to Correctional Health Care, Society of Correctional
  Physicians, October 29, 2006
  Prisoners the Unwanted and Underserved Population, Why Public Health Should Be in Jail,
  San Francisco General Hospital Medical Center, Medical Grand Rounds, 10/12/04
  TB in Jail: A Contact Investigation Course, Legal and Administrative Responsibilities, Francis
  J. Curry National Tuberculosis Center, 10/7/04
  Public Health and Correctional Medicine, American Public Health Association Annual
  Conference, 11/19/2003
  Hepatitis in Corrections, CA/NV Chapter, American Correctional Health Services
  Association Annual Meeting, 1/17/02
  Correctional Medicine, San Francisco General Hospital Medical Center, Medical Grand
  Rounds, 12/16/02
  SuperMax Prisons, American Public Health Association Annual Conference, 11/8/01
  Chronic Care Programs in Corrections, CA/NV Chapter, American Correctional Health
  Services Association Annual Meeting, 9/19/02
  Tuberculosis in Corrections - Continuity of Care, California Tuberculosis Controllers
  Association Spring Conference, 5/12/98
Case 2:20-cv-00336-JMS-MJD
        Case 1:19-mc-00145-TSC
                            Document
                               Document
                                     6-26344-8
                                          Filed 07/02/20
                                                Filed 12/04/20
                                                          Page Page
                                                               6 of 7 6PageID
                                                                        of 7 #: 180

  HIV Care Incarcerated in Incarcerated Populations, UCSF Clinical Care of the AIDS Patient
  Conference, 12/5/97
  Tuberculosis in Correctional Facilities, Pennsylvania AIDS Education and Training Center,
  3/25/93
  Tuberculosis Control in Jails, AIDS and Prison Conference, 10/15/93
  The Interface of Public Health and Correctional Health Care, American Public Health
  Association Annual Meeting, 10/26/93
  HIV Education for Correctional Health Care Workers, American Public Health Association
  Annual Meeting, 10/26/93

  PUBLICATIONS
  Structure and Administration of a Jail Medical Program. Correctional Health Care:
  Practice, Administration, and Law. Kingston, NJ: Civic Research Institute. 2017.
  Structure and Administration of a Jail Medical Program – Part II. Correctional Health
  Care Report. Volume 16, No. 2, January-February 2015.
  Structure and Administration of a Jail Medical Program – Part I. Correctional Health Care
  Report. Volume 16, No. 1, November-December 2014.
  Pain Behind Bars: The Epidemiology of Pain in Older Jail Inmates in a County Jail.
  Journal of Palliative Medicine. 09/2014; DOI: 10.1089/jpm.2014.0160
  Older jail inmates and community acute care use. Am J Public Health. 2014 Sep;
  104(9):1728-33.
  Correctional Health Care Must be Recognized as an Integral Part of the Public Health
  Sector, Sexually Transmitted Diseases, February Supplement 2009, Vol. 36, No. 2,
  p.S3–S4
  Use of sentinel surveillance and geographic information systems to monitor trends in HIV
  prevalence, incidence, and related risk behavior among women undergoing syphilis
  screening in a jail setting. Journal of Urban Health 10/2008; 86(1):79-92.
  Discharge Planning and Continuity of Health Care: Findings From the San Francisco
  County Jail, American Journal of Public Health, 98:2182–2184, 2008
  Public Health Behind Bars, Deputy Editor, Springer, 2007
  Diabetes Care in the San Francisco County Jail, American Journal of Public Health,
  96:1571-73, 2006
  Clinical Practice in Correctional Medicine, 2nd Edition, Associate Editor, Mosby, 2006.
  Tuberculosis in the Correctional Facility, Mark Lobato, MD and Joe Goldenson, MD,
  Clinical Practice in Correctional Medicine, 2nd Edition, Mosby, 2006.
  Incidence of TB in inmates with latent TB infection: 5-year follow-up. American Journal of
  Preventive Medicine. 11/2005; 29(4):295-301.
  Cancer Screening Among Jail Inmates: Frequency, Knowledge, and Willingness
  Am J Public Health. 2005 October; 95(10): 1781–1787
  Improving tuberculosis therapy completion after jail: translation of research to practice.
  Health Education Research. 05/2005; 20(2):163-74.
  Incidence of TB in Inmates with Latent TB Infection, 5-Year Follow-up, American
  Journal of Preventive Medicine, 29(4), 2005
Case 2:20-cv-00336-JMS-MJD
        Case 1:19-mc-00145-TSC
                            Document
                               Document
                                     6-26344-8
                                          Filed 07/02/20
                                                Filed 12/04/20
                                                          Page Page
                                                               7 of 7 7PageID
                                                                        of 7 #: 181

  Prevention and Control of Infections with Hepatitis Viruses in Correctional Settings,
  Morbidity and Mortality Reports, (External Consultant to Centers for Disease
  Control),Vol. 52/No. RR-1 January 24, 2003
  Randomized Controlled Trial of Interventions to Improve Follow-up for Latent
  Tuberculosis Infection After Release from Jail, Archives of Internal Medicine, 162:1044-
  1050, 2002
  Jail Inmates and HIV care: provision of antiretroviral therapy and Pneumocystis carinii
  pneumonia prophylaxis, International Journal of STD & AIDS; 12: 380-385, 2001
  Tuberculosis Prevalence in an urban jail: 1994 and 1998, International Journal of
  Tuberculosis Lung Disease, 5(5):400-404, 2001
  Screening for Tuberculosis in Jail and Clinic Follow-up after Release, American Journal
  of Public Health, 88(2):223-226, 1998
  A Clinical Trial of a Financial Incentive to Go to the Tuberculosis Clinic for Isoniazid after
  Release from Jail, International Journal of Tuberculosis Lung Disease, 2(6):506-
  512,1998


  AWARDS
  Armond Start Award of Excellence, Society of Correctional Physicians, 2014
  Award of Honor, San Francisco Board of Supervisors, 2014
  Award of Honor, San Francisco Health Commission, 2014
  Certificate of Appreciation, San Francisco Public Defender’s Office, 2014
  Certificate for Excellence in Teaching, California Department of Health Services, 2002
  Employee Recognition Award, San Francisco Health Commission, July 2000
  Public Managerial Excellence Award, Certificate of Merit, San Francisco, 1997

  LICENSURE AND CERTIFICATION
  Medical Board of California, Certificate #A32488
  Fellow, Society of Correctional Physicians
  Board Certified in Family Practice, 1979-1986 (Currently Board Eligible)
